           Case 2:20-mj-00318-DJA Document 16
                                           15 Filed 07/29/20 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6   Attorney for Josue Garcia-Rodriguez

 7
                                 UNITED STATES DISTRICT COURT
 8
                                      DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA,                                  Case No. 2:20-mj-00318-DJA

11                  Plaintiff,                               ORDER
                                                             STIPULATION   TO CONTINUE
                                                               PRELIMINARY HEARING
12          v.
                                                                   (Second Request)
13   JOSUE GARCIA-RODRIGUEZ,

14                  Defendant.

15
16          IT    IS    HEREBY       STIPULATED         AND      AGREED,       by    and    between
17   Nicholas A. Trutanich, United States Attorney, and Kimberly M. Frayn, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares, Federal
19   Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel
20   for Josue Garcia-Rodriguez, that the Preliminary Hearing currently scheduled on
21   August 3, 2020 at 4:00 p.m., be vacated and continued to a date and time convenient to the
22   Court, but no sooner than sixty (60) days.
23          This Stipulation is entered into for the following reasons:
24          1.      Defense counsel requires additional time to prepare, investigate, and discuss the
25   case with Defendant.
26          2.      The defendant is in custody and agrees with the need for the continuance.
                Case 2:20-mj-00318-DJA Document 16
                                                15 Filed 07/29/20 Page 2 of 4




 1              3.    The parties agree to the continuance.
 2              4.    Under Federal Rule of Criminal Procedure 5.1(c), the Court “must hold the
 3   preliminary hearing within a reasonable time, but no later than 14 days after the initial
 4   appearance if the defendant is in custody . . . .”
 5              5.    However, under Rule 5.1(d), “[w]ith the defendant’s consent and upon a
 6   showing of good cause—taking into account the public interest in the prompt disposition of
 7   criminal cases—a magistrate judge may extend the time limits in Rule 5.1(c) one or more times
 8   . . . .”
 9              6.    Furthermore, under the Speedy Trial Act, 18 U.S.C. § 3161(b), “[a]ny
10   information or indictment charging an individual with the commission of an offense shall be
11   filed within thirty days from the date on which such individual was arrested or served with a
12   summons in connection with such charges.”
13              7.    Defendant is in custody and agrees to the extension of the 14-day deadline
14   imposed by Rule 5.1(c) and waives any right to remedies under Rule 5.1(c) or 18 U.S.C. §
15   3161(b), provided that the information or indictment is filed on or before the date ordered
16   pursuant to this stipulation.
17              8.    In addition, the parties stipulate and agree that the time between the currently
18   schedule preliminary hearing and the preliminary hearing date that the parties are asking to be
19   set 60 days from the current setting, is excludable in computing the time within which the
20   defendant must be indicted and the trial herein must commence pursuant to the Speedy Trial
21   Act, 18 U.S.C. § 3161(b) and (h)(7)(A), considering the factors under 18 U.S.C. §
22   3161(h)(7)(B)(i) and (iv).
23
24
25
26
                                                          2
         Case 2:20-mj-00318-DJA Document 16
                                         15 Filed 07/29/20 Page 3 of 4




 1        This is the second request for a continuance of the Preliminary hearing.
 2        DATED this 29th day of July 2020.
 3
 4   RENE L. VALLADARES                            NICHOLAS A. TRUTANICH
     Federal Public Defender                       United States Attorney
 5
 6       /s/ Nisha Brooks-Whittington                  /s/ Kimberly M. Frayn
     By_____________________________               By_____________________________
 7   NISHA BROOKS-WHITTINGTON                      KIMBERLY M. FRAYN
     Assistant Federal Public Defender             Assistant United States Attorney
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                  3
           Case 2:20-mj-00318-DJA Document 16
                                           15 Filed 07/29/20 Page 4 of 4




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:20-mj-00318-DJA
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     JOSUE GARCIA-RODRIGUEZ,
 7
                  Defendant.
 8
 9
10         IT IS ORDERED that the preliminary hearing currently scheduled for Monday,

11                                                             10/5/2020
     August 3, 2020 at 4:00 p.m., be vacated and continued to ________________ at the hour of

12   ___:___
     4:00 pm__.m.
             Ctrm 3A       29th      July
13         DATED this ___ day of ___________ 2020.

14
15
                                            DANIEL J. ALBREGTS,
                                              UNITED            U.S. Magistrate
                                                       STATES MAGISTRATE        Judge
                                                                            JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 4
